Case 9:19-mc-81181-WM Document 8 Entered on FLSD Docket 08/22/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.: 19-MC-81181-WM
MINALKUMAR PATEL,
Movant,
Vv.
UNITED STATES OF AMERICA,

Respondent.
/

ORDER REGARDING PENDING MOTIONS
AND ORDER SETTING HEARING

THIS CAUSE is before the Court upon Movant Minalkumar Patel’s (‘Movant’) six
pending Motions and Memoranda of Law for Return of Seized Funds and Requests for Expedited
Hearing (“Return of Seized Funds Motions”), Movant’s six pending Motions and Supporting
Memoranda of Law to Unseal Seizure Warrant Affidavits and Related Pleadings and Requests for
Expedited Hearing (“Motions to Unseal’’), and related pending motions to appear pro hac vice,
filed on August 21, 2019. In order to expeditiously and fairly address Movant’s pending motions,
the Court orders as follows:

1. Movant’s Counsel is ORDERED to forthwith email copies of its pending Return of
Seizure Funds Motions and Motions to Unseal to AUSA Adrienne Rosen at
Adrienne.Rosen@usdo}.gov.

2. All pending pro hac vice motions are hereby DENIED without prejudice. Movant’s
Counsel is DIRECTED to file one amended pro hac vice motion in this miscellaneous
case, 19-MC-81181-WM. Once that amended pro hac vice motion is filed, the Court

1
Case 9:19-mc-81181-WM Document 8 Entered on FLSD Docket 08/22/2019 Page 2 of 3

will rule on that motion promptly.

3. Any counsel who intends to appear in this case shall promptly file a Notice of
Appearance in this case, 19-MC-81181-WM.

4. Due to the alleged urgency of this matter, the Court intends to expedite briefing
regarding this dispute and set an expedited hearing. Accordingly, the Court DIRECTS
the Government to file written responses to the Return of Seizure Funds Motions and
Motions to Unseal no later than 5:00 p.m. on Monday, August 26, 2019.

5. Further, it is hereby ORDERED that a hearing on all pending motions shall be held as

follows:
DATE: Tuesday, August 27, 2019
TIME: 1:30 P.M.
PLACE: United States District Court

701 Clematis Street
West Palm Beach, Florida
Courtroom: 6, Third Floor.

Counsel for the parties must appear in person at the hearing.

6. The Court directs Movant’s counsel and counsel for the Government to forthwith
confer by telephone in a good faith effort to resolve or limit this pending dispute. If the
parties are successful in this effort, they shall promptly file a Joint Notice with the
Court advising of any resolved issues prior to the scheduled hearing.

7. The Clerk is DIRECTED to forthwith email a copy of this Order to counsel for
Movant, Richard Lubin, at Rich@lubinlaw.com; Robyn Lynn Sztyndor at
RLS409@nyu.edu, and Steven H. Sadow at stevesadow@gmail.com; and to counsel

for the Government, Assistant United States Attorney Adrienne Rosen at

Adrienne.Rosen@usdoj.gov.
Case 9:19-mc-81181-WM Document 8 Entered on FLSD Docket 08/22/2019 Page 3 of 3

d

—_—

wl.
DONE and ORDERED in Chambers this t+ day of August, 2019, at West Palm

Beach, Palm Beach County in the Southern District of Florida.

L hte Sele oe

WILLIAM MATTHEWMAN
UNITED STATES MAGISTRATE JUDGE
